Citation Nr: 1745543	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for left ear hearing loss and assigned an initial noncompensable rating for this disability.  

Thereafter, in February 2015, the RO granted service connection for right ear hearing loss and continued the initial noncompensable evaluation for the now service-connected bilateral hearing loss.  [When service connection is in effect for hearing loss in both ears, both ears are treated as a single disability for rating purposes.  38 C.F.R. § 4.85.]  Thus, the rating procedures governing the rating of single ear hearing loss are no longer applicable, and the Veteran's hearing loss must be rated in accordance with the procedures and criteria governing bilateral hearing loss.  Such has been reflected on the title page of the decision. 


FINDING OF FACT

In written correspondence dated in August 2017 and received prior to the promulgation of a decision in the appeal, the Veteran's attorney notified the Board that the Veteran wanted to withdraw his claim for an initial compensable rating for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial compensable rating for bilateral hearing loss are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).

Review of the record reveals that, in written correspondence dated August 2017, the Veteran's attorney expressly withdrew the appeal with regard to the issue of entitlement to an initial compensable rating for bilateral hearing loss.  See August 2017 Correspondence.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to the specific matter herein.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is therefore dismissed.


ORDER

The appeal for an initial compensable rating for bilateral hearing loss is dismissed.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


